In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00015-CV



     GREAT NORTHERN ENERGY, INC., Appellant

                           V.

     CIRCLE RIDGE PRODUCTION, INC., Appellee



         On Appeal from the 71st District Court
               Harrison County, Texas
               Trial Court No. 14-0460




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Tanya McFarland recorded the trial proceedings in appellate cause number

06-16-00015-CV, styled Great Northern Energy, Inc. v. Circle Ridge Production, Inc., trial court

cause number 14-0460, on appeal from the 71st Judicial District Court of Harrison County, Texas.

The reporter’s record was originally due in this matter on April 5, 2016. That deadline was

extended twice on McFarland’s requests, resulting in the most recent due date of June 6, 2016.

McFarland has now filed a third request seeking an additional twenty-one-day extension of the

filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule McFarland’s third request for an extension of the filing deadline

and order her to file the reporter’s record in cause number 06-16-00015-CV, styled Great Northern

Energy, Inc. v. Circle Ridge Production, Inc., trial court cause number 14-0460, on appeal from

the 71st Judicial District Court of Harrison County, Texas, to be received by this Court no later

than the close of business on Monday, June 27, 2016.




                                                 2
       If the reporter’s record is not received by June 27, we warn McFarland that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.

       IT IS SO ORDERED.



                                            BY THE COURT


Date: June 14, 2016




                                               3